Hall, Judge,
said lie had long doubted exceedingly of that ¿ei.kion; but as it had been decided by the Couit A Confer» «nce, he would not undertake to over-rule it- — but it a proper case was made, would cairy it to the Ccuit of Conference loir their rc-consideration. Most clearly, if the delivery was made So the plaintiff by the ictciveuing person t* whom it %?«» delivered for the plaintiff’s benefit, before the tem* were «implied with in which the delivery to hi in v at atsthc.riiitd by the defendant, it wa» do»e without authority, ved ccwlt i.#*, bis «bestdared ns, hi# delivery, #i„d to r.ci Iff* bend.